EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Hodgkins on 0729/2021.

The application has been amended as follows: 
Claim 1:
A combination of a joist hanger and a header having a bottom, the joist hanger comprising: 
a joist support comprising a bottom wall, left and right axial joist-engaging walls which extend upwardly from adjacent the bottom wall and define therebetween a joist- receiving space, and a longitudinal wall having a header-engaging back surface which engages the header when the joist hanger is secured to the header; 
a hole formed in the longitudinal wall; at least one tooth which is rigidly secured to the joist support, which extends rearwardly beyond the header-engaging back surface and that is adapted to be inserted into the header; and 
a substantially trapezoidal shaped height-setting tab having a pair of converging legs, wherein the height setting tab extends the pair of converging legs, the converging legs define a fracture zone, the height- setting tab adapted to abut the bottom of the header to set a height of the joist hanger when the joist hanger is secured to the header solely by the at least one tooth, wherein the material of the fracture zone is thinner than the material adjacent thereto, wherein the longitudinal wall is a left longitudinal wall which is secured to and extends outwardly to the left of the left axial wall; the joist support comprises a right longitudinal wall which is secured to and extends outwardly to the right of the right axial wall; and a nail-receiving hole is formed in the right longitudinal wall;
 a left hole formed in the left axial wall; and 
a right hole formed in the right axial wall, wherein the left axial wall comprises a flat left axial wall segment and a left dome which extends outwardly to the left from the left axial wall segment and which includes a front half and a back half; 
Page 2 of 10Application No. 13/621,515 Docket No. TSM.P.1 / 80349.0002the right axial wall comprises a flat right axial wall segment and a right dome which extends outwardly to the right from the right axial wall segment and which includes a front half and a back half; 
the left hole is formed in the front half of the left dome; and 
the right hole is formed in the front half of the right dome, wherein the holes are vertically offset from each other.

Claim 21:
A joist hanger comprising: a joist support having a bottom wall, left and right joist-engaging walls which extend upwardly from adjacent the bottom wall and define therebetween a joist- receiving space, and a longitudinal wall having a header-engaging back surface, which engages a header when the joist hanger is secured to the header; 

a substantially trapezoidal shaped height-setting tab having a pair of converging legs, wherein the height setting tab extends the pair of converging legs, the converging legs define a fracture zone that is formed of material that is thinner than the material adjacent thereto; 
wherein the at least one tooth extends at a substantially right angle from the header-engaging back surface so as to be securable to the header; and 
wherein a shape of the at least one tooth is the same as a shape of the hole; 
wherein said right and left ioist-enqaqing walls include respective right and left domes that extend outwardly therefrom, each said dome including a hole that are vertically offset from each other.

Reasons for Allowance
Claims 1-2, 5-7, 9-11, 15-18 and 21-26.
The following is an examiner’s statement of reasons for allowance:   The prior art of record fails to teach or suggest a joist hanger and a combination with of joist hanger and a header, where the joist hanger comprises a joist support, having a bottom wall, left and right axial walls, a longitudinal wall, a hole formed in the longitudinal wall, at least one tooth, a substantially trapezoidal shaped height-setting tab having a pair of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633